UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: 20-20668-CIV-MORENO
MATTHEW FAISON,

Plaintiff,
VS,

JOHN HENDRY DOE, JIMMIE CARE, and
JILL CARE,

Defendants.
/

 

ORDER DENYING MOTION FOR RECONSIDERATION

THIS CAUSE came before the Court upon the Plaintiff's Motion for Reconsideration

(D.E. 8), filed on March 13, 2020.
| THE COURT has considered the motion, the attached evidence, the pertinent portions of
the record, and is otherwise fully advised in the premises.

The Court previously denied the Plaintiff's Motion to Proceed In Forma Pauperis and
dismissed the complaint without prejudice because the Plaintiff is a “three striker” under
Section 1915(g) and failed to adequately allege that he is under “imminent danger of serious
physical injury.” (D.E. 7 at 2-3.)

The Plaintiff now moves for reconsideration and alleges that his “ailments and the
treatment the medical clinic [is] not providing [is] the medicine for {hepatitis (c)}.” (D.E. 8 at 2.)
In support, the Plaintiff also attaches three pieces of evidence. First, he attaches a Florida
Department of Corrections “Chronological Record of Health” form that includes medical notes

only from 2016 and 2017. Jd at 4. Second, he provides a Florida Department of Corrections

“Inmate Sick-Call Request” from from February 2017. /d. at 5. Finally, he attaches “Confidential

 
Legal Mail” from the Florida Justice Institute regarding “Final Order in Hoffer v. Inch (the
Hepatitis C Class Action).” Jd. at 6-7.

Same as before, the Court finds that the Plaintiff's generalized and conclusory assertion is
not enough to allege imminent danger of serious physical injury such that the Plaintiff can proceed
without paying the required filing fee. Furthermore, although the Plaintiff's evidence shows that
he has Hepatitis C, the medical documents relate to events several years ago, and none of the
evidence demonstrates that the Plaintiff is in imminent danger of serious physical injury.

Finally, the Plaintiff's allegations alone are insufficient to allow him to proceed without
paying the required filing fee. See Abdullah v. Migoya, 955 F. Supp. 2d 1300, 1307 (S.D. Fla.
2013) (denying motion to proceed in forma pauperis and dismissing complaint where the plaintiff
“failed to present any evidence to support his allegation that he [was] in imminent danger of serious
physical injury entitling him to invoke the exception” in Section 1915(g)); see also Skillern v.
Paul, 202 F. App’x. 343, 344 (11th Cir. 2006) (affirming dismissal of complaint where “vague
statements [did] not satisfy the dictates of § 1915(g)”).

For these reasons, it is

ADJUDGED that the Plaintiff's Motion for Reconsideration is DENIED.

DONE AND ORDERED in Chambers at Miami, Florida, this / ¢ of March 2020.

 

FEDERICQGA RENO
UNITED STATES DISTRICT JUDGE
Copies furnished to:

Matthew Faison

038634-CI-125

Calhoun Correctional Institution
Inmate Mail/Parcels

19562 SE Institution Drive
Blountstown, FL 32424

Pro Se

 
